


Exhibit 10.71


MetLife, Inc.



--------------------------------------------------------------------------------

Board of Directors


December 10, 2013

1

--------------------------------------------------------------------------------










 
After discussion, and ON MOTION it was RESOLVED:


(1)    That the Annual Variable Incentive Plan (“AVIP”) awards for 2014
performance shall constitute Cash-Based Awards under the MetLife, Inc. 2005
Stock and Incentive Compensation Plan or any successor to the MetLife, Inc. 2005
Stock and Incentive Compensation Plan (collectively, the “Stock and Incentive
Plan”);


(2)    That the measures to be used to determine performance results of MetLife,
Inc. (the “Company”) for establishing the amount to be available for payment of
awards under AVIP for 2014 performance (the “2014 Available Amount”) are
approved in all respects substantially in the form described in the materials
presented to the Committee and filed with the records of the meeting, subject to
Committee discretion to increase or decrease and otherwise determine the 2014
Available Amount;


(3)    That the 2014 Section 162(m) Goals shall be the following:


(a)    Positive Company income from continuing operations before provision for
income tax, excluding net investment gains (losses) (determined in accordance
with Section 3(a) of Article 7.04 of SEC Regulation S-X), which includes total
net investment gains (losses) and net derivatives gains (losses), measured for
2014.
(b)    Positive Company Total Shareholder Return for the Performance Period. 
“Total Shareholder Return” means the change (plus or minus) from the Initial
Closing Price to the Final Closing Price, plus dividends (if any) actually paid
on shares of MetLife, Inc. common stock on a reinvested basis during the
Performance Period.  “Initial Closing Price” means the average Closing Price for
the twenty (20) trading days prior to the first day of the Performance Period. 
“Final Closing Price” means, in the case of the Company the average Closing
Price for the twenty (20) trading days prior to and including the final day of
the Performance Period.  “Closing Price” means the closing price of a Share as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Shares are quoted at the relevant time), or in the event
that there are no Share transactions reported on such tape or other system on
the applicable date, the closing price on the immediately preceding date on
which Share transactions were reported.  “Shares” means shares of MetLife, Inc.
common stock.  The “Performance Period” refers to 2014.
(4)    That the Chief Executive Officer of the Company (“CEO”) and each other
member of the Company’s Executive Group shall be eligible for an AVIP award for
2014 of $10 million (or the maximum aggregate amount that may be awarded or
credited with respect to cash-based awards to a participant in a single year
under the Stock and Incentive Compensation Plan, if lower) if any one or more of
the 2014 Section 162(m) Goals is met; provided, however, that the Committee
shall retain the ability, in its discretion, to reduce the amount of the award
payable (including reducing the amount payable to zero) based on such factors or
considerations that the Committee shall deem appropriate, including but not
limited to the amounts that would have been payable to the CEO or other member
of the Company’s Executive Group, respectively, under the methodology applicable
to other employees under AVIP;


(5)    That if the Company does not meet any of the 2014 Section 162(m) Goals,
neither the CEO nor any of the other members of the Company’s Executive Group
shall be eligible for any AVIP award for 2014; and


(6)    That the officers of the Company (the “Officers”) be and hereby are
authorized, in the name and on behalf of the Company, to (a) take or cause to be
taken any and all such further actions and to prepare, execute and deliver or
cause to be prepared, executed and delivered, and where necessary or
appropriate, file or cause to be filed with the appropriate governmental
authorities, all such other instruments and documents, including but not limited
to all certificates, contracts, bonds, agreements, documents, instruments,
receipts or other papers, (b) incur and pay or cause to be paid all fees and
expenses and (c) engage such persons, in each case as such Officer shall in that
Officer’s judgment determine to be necessary or appropriate to carry out fully
the intent and purposes of the foregoing resolutions and each of the
transactions contemplated thereby.


2